Citation Nr: 1122327	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extension of a temporary 100 percent rating for a left total knee replacement with history of degenerative joint disease, beyond January 1, 2006.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision had replaced a 100 percent schedular rating for left total knee replacement surgery with history of degenerative joint disease which had been in effect under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010) based on a June 2004 rating, with a 60 percent schedular rating effective from January 1, 2006.  A notice of disagreement was received in March 2006, a statement of the case was issued in October 2007, and a substantive appeal was received in October 2007.  The rating has since been changed, in a February 2011 rating decision, to 30 percent, effective from April 30, 2011, following a June 2010 VA examination.  

The Veteran presented testimony at a Board hearing in February 2011, and a transcript of the hearing is associated with his claims folder.  

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran indicated during his February 2011 hearing before the undersigned that he wants VA compensation for nerve damage caused secondary to left knee surgery performed by VA in April 2006.  This amounts to a claim for secondary service connection for nerve damage as secondary to the Veteran's service-connected left total knee replacement with history of degenerative joint disease.  This matter is inextricably intertwined, per Harris v. Derwinski, 1 Vet. App. 180, 182-83 (1991), with the rating to be assigned for the Veteran's service-connected left total knee replacement with history of degenerative joint disease, as it may result in additional compensation for the left knee replacement disability at issue.  Accordingly, this matter should be adjudicated by the RO in the first instance prior to any final Board decision on the claim for a higher rating for the Veteran's left total knee replacement following the termination of the 100 percent rating.  

Since there appears to be ongoing VA treatment, all VA medical records of treatment the Veteran has received since December 2009, the date of the most recent VA medical record contained in the claims folder, should be obtained and incorporated into the Veteran's claims folder.  

The Veteran disagreed in January 2007 with the RO's December 2006 denial of a TDIU.  A statement of the case has not been issued.  Accordingly, remand for issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional VA medical records of treatment the Veteran has received since December 2009.  

2.  Thereafter, after adjudicating the inextricably intertwined claim for secondary service connection for nerve damage, readjudicate the Veteran's pending claim for an extension of a temporary 100 percent rating for a left total knee replacement with history of degenerative joint disease, beyond January 1, 2006.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

3.  Issue the Veteran a statement of the case on the matter of entitlement to TDIU, with information as to the Veteran's rights and responsibilities in perfecting an appeal as to this claim.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 





